FIELD, Senior Circuit Judge,
dissenting:
I would deny enforcement of the Board’s order in this case. As the majority recognizes, four independent unions had for many years represented employees at four widely scattered plants of Procter and Gamble, and during those years certain negotiating procedures had been followed at each of these plants. In 1976 each of the four unions decided to include members of the other three unions on its bargaining committee which concededly was a step toward the unions’ aim to bargain with Procter and Gamble on a multiplant basis. I had always been under the impression that when you start a new and different ballgame, as the unions did here, you do not continue to play under the rules of the old game. Yet that is exactly what the Board has ordered and the majority unfortunately has approved.
Procter and Gamble did not refuse to bargain with a committee containing “outsiders”, but merely declined to continue its past practice of negotiating on plant premises and of paying local employee negotiators. The majority concedes that an employer has no duty to do either of these things, but finds that the discontinuance of such practices was retaliation for the unions’ selection of “outsiders” on their committees. The company and the union negotiated with respect to the issue of the site of the bargaining sessions, and the parties agreed upon the site as well as the sharing of the costs of such facilities. Despite this fact the majority concludes that the company must not only make its premises available for future negotiations, but must reimburse the union for the rental cost which the union had agreed to pay incident to the 1976 bargaining sessions.
The Board’s order forces Procter and Gamble to capitulate on three bargaining issues — make the plant premises available for negotiations, pay local employee negotiators, and grant employees uncompensated leave to participate in negotiations at another company plant. I agree with counsel for the employer that such forced capitulation is beyond the Board’s remedial power and flies in the face of H. K. Porter Co., Inc. v. National Labor Relations Board, 397 U.S. 99, 90 S.Ct. 821, 25 L.Ed.2d 146 (1970), by compelling Procter and Gamble to agree to a proposal of the union and requiring that it make concessions on bargainable issues. I am in accord with the observation of Judge Wood in National Labor Relations Board v. Indiana and Michigan Electric Company, 599 F.2d 185, 192 (1979) that “the union camel has been constantly circling the company tent probing for a way to stick its nose under, [and] [n]ow the Board itself has indirectly lifted the edge of the tent to make it easy”. In my opinion the Board has no authority whatever to punish a company because it opposes a union, nor does it have the authority to force a company to facilitate the unions’ efforts to attain their objectives.